Citation Nr: 1018197	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-33 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to 
September 1989.  The Veteran died in 2005.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.
The appellant testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in April 2008.  A transcript 
of that hearing is of record.

In January 2010, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA) in the matter 
of service connection for the Veteran's cause of death due to 
colon cancer.  The opinion was received in January 2010.  


FINDINGS OF FACT

1.  The Veteran died as a consequence of adenocarcinoma of 
colon.

2.  At the time of the Veteran's death, service connection 
was in effect for a herniated lumbar disc; right shoulder 
arthritis; emphysema; cholecystectomy with diverticulosis, 
irritable bowel syndrome, and appendectomy; left shoulder 
arthritis; right knee chondromalacia; and residuals of a 
hemorrhoidectomy.

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.


CONCLUSION OF LAW

The criteria to establish service connection for the cause of 
the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), to be codified later at 38 CFR 
3.159(b)(1). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the appellant of what evidence would 
substantiate the claim on appeal through VCAA correspondence 
dated September 2005 which notified her as to each element of 
satisfactory notice set forth under the Pelegrini II 
decision. 

During the pendency of this appeal, the Court issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which 
set forth a new standard as to notice under the VCAA 
pertaining to a claim for DIC benefits under 38 U.S.C.A. § 
1310 (where premised upon service-connected disability).  
Generally, the notice provided must include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  

Here, the foregoing notice requirements were partially 
satisfied by a September 2005 letter that informed the 
appellant of the information required to substantiate her 
claim.  Although that letter did not include the conditions 
for which the Veteran was service-connected at the time of 
his death, the appellant testified at a Board hearing, where 
her testimony demonstrated her actual knowledge of such.  
Further, there has been no suggestion that there is any 
prejudice due to a lack of proper VA notice, and the 
appellant is represented by an organization that is 
intimately familiar with her case and what is necessary to 
substantiate her claims on appeal in this case.  Therefore, 
the Board is confident that any notice deficiencies do not 
affect the essential fairness of the adjudication, and the 
presumption of prejudice is rebutted.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), private medical records as identified and 
authorized by the appellant, and death certificate.  The 
appellant and her representative also had submitted various 
lay statements.  The Board also has obtained a VA examination 
or Veterans Health Administration (VHA) opinion with respect 
to the Veteran's causes of death.  See Wood v. Peake, 520 
F.3d 1345 (Fed. Cir. 2008).  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Merits of the Claim

The appellant contends that service connection for the cause 
of the Veteran's death is warranted.  After a thorough review 
of the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim.  Service 
connection for the cause of the Veteran's death is not 
warranted because a service-connected disability did not 
cause or contribute substantially or materially to the 
Veteran's death, nor was the Veteran's death caused by an in-
service event or injury. 

In order to prevail on the issue of entitlement to service 
connection for the cause of the Veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). 
        
The Veteran served on active duty from August 1966 to June 1973 
and from May 1974 to September 1989, with service in the Republic 
of Vietnam.  The death certificate shows that he died in April 
2005, at the age of 55, and reflects that the immediate cause of 
death was adenocarcinoma of the colon.  No underlying causes for 
this condition were listed on the death certificate.  

At the time of his death, the Veteran was service-connected for 
the following conditions:  herniated lumbar disc (40 percent); 
right shoulder arthritis (10 percent); emphysema (10 percent); 
and cholecystectomy with diverticulosis, irritable bowel 
syndrome, and appendectomy (10 percent).  The Veteran was also 
service-connected for the following disabilities and assigned a 
non-compensable evaluation: left shoulder arthritis; right knee 
chondromalacia; and residuals of a hemorrhoidectomy.  
        
The appellant, the Veteran's surviving spouse, contends that his 
service-connected digestive disorder caused or contributed to the 
adenocarcinoma of the colon that ultimately led to his death.  In 
the alternative, the appellant asserts that the Veteran's colon 
cancer was the result of exposure to Agent Orange during his 
service in Vietnam.
        
Service treatment records associated with the claims file show 
that the Veteran presented to the troop medical clinic in April 
1977 with subjective complaints of stomach pain since the 
previous July.  Following a physical examination, the examiner 
diagnosed the Veteran as having functional gastrointestinal 
disease, "probable gall bladder disease."  A follow-up 
treatment note dated that same month showed that an oral 
cholecystogram was normal.  
        
The Veteran also reported a history of stomach problems at the 
time of a July 1985 report of medical history.  A notation on the 
medical history provided by the Veteran suggested that the 
Veteran had stomach problems since his service in Vietnam.  
        
The Veteran sought additional care at sick call in July 1988 for 
possible gall bladder problems.  A gall bladder ultrasound 
performed in August 1988 showed no evidence of cholelithiasis or 
hepatic duct dilation.  A follow-up visit to sick call dated that 
same month showed continued subjective complaints of chronic 
abdominal pain, dyspnea, flatulence, and difficulty eating fatty, 
greasy foods.  A notation on the examination report indicated 
that the Veteran smoked two packs of cigarettes per day for 20 
years.  Following a physical examination, the examiner sought 
additional diagnostic testing to rule out peptic ulcer disease 
(PUD) and Barrett's esophagus.  An air contrast barium enema 
performed in August 1988 showed evidence of very minimal early 
diverticulosis without other findings.  
The Veteran returned to the troop medical clinic in September 
1988.  An air contrast upper gastrointestinal series was 
interpreted to show mild duodenitis.  The impression was 
duodenitis with active ulcer crater.  A scan of the Veteran's 
liver and spleen was normal.  That same month, the Veteran was 
also afforded a hepatobiliary scan.  The impression was 
"abnormal hepatobiliary scan . . . with practically no response 
to kinevac."  A general surgery consultation was requested given 
the Veteran's continued complaints of right upper quadrant 
abdominal pain.  A notation on the general surgery consultation 
sheet provided a brief history of the Veteran's condition and 
also contained a reference to "acholic (sic) cholecystitis."  
A pre-operative history and physical examination conducted in 
September 1988 revealed that the Veteran had a five to six month 
history of increasing right upper quadrant epigastric pain, right 
shoulder pain, and back pain, especially after eating fatty or 
greasy foods and milk products.  The Veteran's past medical 
history was significant in that it noted that he was a 
"recovering alcoholic" who had not had a drink in the past six 
years.  Following a physical examination, the examiner diagnosed 
the Veteran as having acalculus cholecystitis with abnormal 
"HIDA" scan.  The Veteran was subsequently admitted for an 
elective cholecystectomy and an incidental appendectomy.  A 
biopsy of the Veteran's gall bladder showed no significant 
microscopic change.
The Veteran subsequently underwent a Medical Board Evaluation 
(MEB) in August 1989.  His social history was significant for 
smoking a pack of cigarettes per day for approximately 30 years.  
It was also noted that the Veteran's past medical history was 
significant for cholecystitis (resolved surgically), irritable 
bowel syndrome (IBS), a hemorrhoidectomy, and partial colonectomy 
(in 1987).  A review of systems showed that the Veteran had 
frequent episodes of cramping and spasms for the past 12 years as 
a result of spastic colon syndrome.  However, the Veteran's 
symptoms were "completely controlled" with Metamucil and 
Librax.  The impression was IBS, controlled by medication, among 
other conditions.  The Veteran was medically retired from service 
shortly thereafter.        
The Veteran underwent a VA Compensation and Pension (C&P) 
examination in December 1989.  He reported subjective complaints 
of diarrhea after eating as well as upper abdominal pain.  The 
onset of these symptoms, according to the Veteran, was October 
1988 following a cholecystectomy.  The Veteran's past medical 
history was significant for a hemorrhoidectomy in 1987 without 
recurrence and alcoholism "prior to seven years ago."  The 
impression was status-post cholecystectomy with mild post-
cholecystectomy symptoms (diarrhea).  The examiner also diagnosed 
the Veteran as status-post hemorrhoidectomy, no recurrence.
The Veteran presented to the Aultman Health Foundation (AHF) in 
November 2003 with subjective complaints of recurrent, crampy 
abdominal pain as well as epigastric and mid-abdominal pain.  The 
examiner noted that the Veteran recently underwent an 
esophagogastroduodenoscopy (EGD) and colonoscopy.  The results of 
the EGD showed evidence of Barrett's esophagus and reflux 
esophagitis, while the colonoscopy showed evidence edema and 
swelling of the proximal ascending colon.  An abdominal computed 
tomography scan (CAT) revealed a mass in the lower left quadrant.  
The examiner referred the Veteran to S. Park, M.D. for further 
consultation.  
That same month, Dr. Park performed a right hemicolectomy and 
peritoneal drainage procedure.  Postoperatively, the Veteran was 
diagnosed as having perforating cancer of the right hepatic 
flexure of the right colon.  A pathology report associated with 
this procedure found the Veteran to have infiltrating, moderately 
differentiated adenocarcinoma, colonic type, with areas of 
mucinous differentiation.  There was also evidence of terminal 
ileum with Meckel's diverticulum and one of nine lymph nodes 
tested positive for metastatic carcinoma.
The Veteran underwent an oncology consultation with P. Manuszak, 
M.D. in November 2003.  It was noted at that time that the 
Veteran had a nine to ten month history of abdominal pain with 
cramping, variation in bowel movements, and heartburn.  The 
Veteran's past medical history was significant for removal of 
colon polyps in the 1980s, a cholecystectomy, an appendectomy, 
chronic obstructive pulmonary disease (COPD), and abdominal wall 
hernia repair.  Dr. Manuszak noted that the Veteran smoked a pack 
of cigarettes per day for over 30 years.  A physical examination 
was unremarkable.  A discharge summary associated with this 
period of hospitalization rendered the final diagnoses: cancer of 
the hepatic flexure of the right colon, COPD, and coronary artery 
disease, status-post coronary stent (1999).
The Veteran returned to AHF in January 2004 for a pain 
consultation.  The examiner noted that the Veteran had stage four 
colon cancer at that time and was undergoing weekly chemotherapy 
treatments.  A diagnostic evaluation revealed evidence of 
superior mesenteric vein thrombosis and a possible pseudocyst at 
the head of the pancreas.  The Board notes that the Veteran later 
died in April 2005 as a result of adenocarcinoma of the colon.

In a November 2005 statement, the appellant described the 
Veteran's extensive medical problems upon his return from 
service.  Based on these problems, she believes that the 
Veteran's service is etiologically related to the Veteran's 
colon cancer, and his subsequent death.  
The appellant testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in April 2008.  At the 
hearing, the appellant recounted the various digestive and 
gastrointestinal disorders that her husband experienced during 
and after his period of military service.  
In June 2009, the Board referred this claim for an independent 
medical expert opinion.  In July 2009, the physician, who is a 
specialist in digestive and liver diseases, issued an independent 
medical opinion in which he opined that 
The etiology of colon cancer is complex 
and is likely to be related to genetic 
factors and a variety of other factors, 
including diet, cigarette smoking, 
obesity, and the metabolic syndrome.  
While there is some concern about an 
apparent previous colonoscopy one year 
prior to the finding of colon cancer, I 
am not aware of a relationship between 
Agent Orange or exposure to other 
environmental/combat related materials 
and colon cancer.

In September 2009, the specialist issued an addendum to his 
opinion, in which he stated it is his opinion "that colon 
cancer is multifactorial in its causation, and the factors 
that cause colon cancel include hereditary factors, diet, and 
a number of other environmental factors."  He continued to 
state that he is unaware of anything related to the Veteran's 
military career that plays a major factor in the genesis of 
colon cancer.  The specialist further stated that he is 
unaware of a relationship between Agent Orange and colon 
cancer and is unaware of any study specifically addressing 
this issue.  Based on this, he opined "that exposure to 
Agent Orange was not likely to have caused colon cancer in 
this Veteran."

In January 2010, the Board requested a VHA opinion to resolve 
the questions of whether the Veteran's service-connected 
gastrointestinal disorders or Agent Orange were etiologically 
related to the colon cancer that caused the Veteran's death.  
Pursuant to this request, a VHA physician issued a medical 
expert opinion that states that he was unaware of any 
association between cholecystectomy with diverticulosis, 
irritable bowel syndrome, and appendectomy and the subsequent 
development of colon carcinoma.  He also stated that he is 
unaware of any association between a hemorrhoidectomy and 
subsequent colon cancer.  The physician attached two medical 
articles to his opinion, supporting his conclusion that 
neither diverticulosis nor Agent Orange have been shown to 
have an association with colon cancer.

Based on these opinions, the Board finds that the Veteran's 
colon cancer was not related to service, including to the 
digestive and gastrointestinal disorders for which he was 
service-connected.  There is no nexus between any service-
connected disorder and the Veteran's colon cancer, nor is 
there any evidence that the Veteran's colon cancer began in 
service, or due to any incident of service.  As no doctor has 
opined that the Veteran's colon cancer is related to service, 
service connection is not warranted on this basis.

With regard to the claim that the Veteran's colon cancer is 
etiologically related to his exposure to Agent Orange, under 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
Veterans who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents, such as Agent Orange.  
Furthermore, VA has determined that there is no positive 
association between exposure to herbicides and any other 
conditions for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice 68 Fed. Reg. 27,630- 27,641 (2003). 
The Veteran served in Vietnam during the appropriate time 
period and it is therefore presumed that he was exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 
C.F.R. § 3.309(e) (2009).

The list of diseases associated with exposure to certain 
herbicide agents does not include colon cancer.  See id.  
Since the Veteran's colon cancer is outside the presumptive 
service connected diseases as due to exposure to herbicides, 
the Veteran is not entitled to service connection through the 
presumptive provisions of 38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

As discussed above, there are no reports of colon cancer in 
the Veteran's service treatment records.  And, while the 
Veteran was diagnosed and service connected for a host of 
gastrointestinal disorders, no competent medical evidence has 
been offered linking his disorders with his colon cancer.  In 
this matter, continuity of symptoms has not been 
demonstrated, and there is no competent medical evidence 
indicating that any in-service symptoms are reflective of his 
colon cancer. 

The appellant is competent to offer evidence as to facts 
within her personal knowledge.  However, medical questions of 
diagnosis are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  However, while the appellant is clearly of the 
opinion that the Veteran's colon cancer was related to 
service, as a layperson, the appellant is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Competent medical 
evidence is required.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  Therefore, the appellant is not competent to opine 
that the Veteran's colon cancer was service-related.  Without 
medical evidence of a colon cancer in service or as a result 
of service or his service-connected disorders, the 
preponderance of evidence is against the claim for service 
connection for the Veteran's cause of death.

Since there is no evidence linking the Veteran's colon cancer 
with service, and the Veteran was not service-connected for 
that condition at the time of his death, the Board finds that 
the preponderance of the evidence is against a conclusion 
that a service-connected disability was either a principal or 
contributory cause of the Veteran's death.  Accordingly, 
service connection for the Veteran's cause of death is not 
warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the Veteran's cause of death is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


